Case: 14-3139    Document: 2     Page: 1   Filed: 07/01/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                JOHN G. BAUMGARTEN,
                      Petitioner,

                            v.

           DEPARTMENT OF THE ARMY,
                   Respondent.
              ______________________

                       2014-3139
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-315I-12-0176-I-1.
                ______________________

                      PER CURIAM.
                       ORDER
    Upon review of this recently docketed petition for re-
view, it appears that John G. Baumgarten’s petition was
not timely filed.
     On February 28, 2014, the Merit Systems Protection
Board dismissed as untimely (without a showing of good
cause) Baumgarten’s petition for review of an initial
decision that had dismissed his appeal of his reduction in
grade/pay. The court received his petition for review on
May 12, 2014, which was 73 days after the Board issued
its final order.
Case: 14-3139        Document: 2   Page: 2   Filed: 07/01/2014



2                                       BAUMGARTEN   v. ARMY



     The time for filing a petition for review from a Board
decision or order is governed by 5 U.S.C. § 7703(b)(1),
which provides in relevant part that “[n]otwithstanding
any other provision of law, any petition for review shall be
filed within 60 days after the Board issues notice of the
final order or decision of the Board.”             5 U.S.C.
§ 7703(b)(1)(A). This filing period is “statutory, mandato-
ry, [and] jurisdictional.” Monzo v. Dep’t of Transp., 735
F.2d 1335, 1336 (Fed. Cir. 1984).
      Accordingly,
      IT IS ORDERED THAT:
    (1) Baumgarten is directed to show cause, within 45
days of the date of filing of this order, why this petition
should not be dismissed as untimely. The Department of
the Army may also respond within that time.
      (2) The briefing schedule is stayed.
                                     FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court


s26